DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-5, 7-15, and 17-20 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1 and 12 have been amended.  Thus, claims 1-24 are presented for examination.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Stitt et al. [U.S. Patent Publication 2020/0120509], discloses antenna modules located in a vehicle (paragraph 0225 and figure 2, item 40), an access module connected to antennas to enable wireless communications (paragraph 0225 and figure 2, item 36), first and second RF circuits having switches which are used for controlling the operation of antennas thereby determining when the antenna circuits are active or inactive (figure 14, items 1406 and 1420 as well as paragraphs 0273-0276), a distance being estimated between the vehicle and a portable access device (paragraph 0024), and an access module controlling the access to a secured vehicle (paragraphs 0225 and 0226).  However, no art of record discloses a plurality of antenna circuits having a respective antenna and a respective passive circuit.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689